Citation Nr: 1117485	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-33 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 30 percent for atopic dermatitis, eczematoid type, for the period beginning on March 12, 2009.

2.  Entitlement to an evaluation in excess of 30 percent for atopic dermatitis, eczematoid type, for the period prior to March 12, 2009.

3.  Entitlement to an extra-schedular evaluation for atopic dermatitis, eczematoid type, for the period beginning on March 12, 2009.

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington in May 2008 and November 2009.  The Veteran reported for a Travel Board hearing in October 2010.  He had also requested an RO hearing, but that request was dropped in a September 2010 statement from his representative.

The Veteran's appeal also initially included the issue of entitlement to service connection for asthma, but the RO subsequently granted this claim in August 2010.  

In light of the facts of this case, as explained below, the Board has subdivided the rating claim concerning atopic dermatitis, eczematoid type, into three issues.  The issue concerning the schedular evaluation for the period beginning March 12, 2009 is adjudicated in this decision.  The remaining two issues, along with the TDIU issue, are addressed in the REMAND portion of this decision and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The evidence of record from the period beginning on March 12, 2009, on balance, establishes that the Veteran's atopic dermatitis has covered at least 40 percent of both total skin and exposed areas.


CONCLUSION OF LAW

The criteria for a schedular 60 percent evaluation for atopic dermatitis, eczematoid type, for the period beginning on March 12, 2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Code 7806 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA also has a duty to assist with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Regarding the limited issue on appeal, however, the Board finds that no further analysis of whether VA's duties have been met is required.  As noted below, the Board is granting the maximum schedular evaluation under the applicable diagnostic code for the period beginning on March 12, 2009, and this outcome would not change in the event of additional notification or development.  The remaining rating questions as to the Veteran's atopic dermatitis, namely the rating prior to March 12, 2009 and the propriety of an extra-schedular evaluation as of that date, clearly would be affected by additional development but are being remanded for such development.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, concerning dermatitis or eczema, a 30 percent evaluation is assigned in cases of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  The 60 percent evaluation is the maximum schedular evaluation that may be assigned under Diagnostic Code 7806.  This section does contain a cross-reference to evaluation under other code sections, but the only other section allowing for a higher evaluation, Diagnostic Code 7800, concerns burn scars and disfigurement of the head, face, or neck; absent such disability in the present case, this section is not applicable.  

The claims file contains an April 2009 statement from David Lukens, D.O., clearly supporting the finding that at least 40 percent of the entire body and 40 percent of exposed areas have been affected by atopic dermatitis.  Dr. Lukens stated that, upon examination on March 12, 2009, the Veteran's atopic dermatitis was found to cover more than 50 percent of his body.  The examination revealed active lesions around the eyes, cheeks, and sideburns, accounting for 70 percent of the facial area; active lesions on both arms and both elbows, accounting for 30 percent of his extremities; 100 percent covering of the palms and top of the hands; and approximately 80 percent covering of the feet and soles.  

To be sure, subsequent VA examination findings from June 2010 show a far less severe disability picture.  The examiner noted only eczema of the feet, with skin lesions covering one percent of the entire body and zero percent of exposed areas.  It appears, however, that the examiner may have been addressing only the feet in this evaluation.  Earlier in the examination report, the examiner noted the Veteran's report of being diagnosed with eczema of the head, elbows, back, face, feet, and eyelids, and the assigned diagnosis encompassed eczema of all of these areas, with "no change in the diagnosis."  

The Board, however, finds it implausible for there to have been such a limited degree of eczema upon VA examination, and "no change" in the diagnosis, coming barely over a year after a private examination showing very extensive body coverage.  At a minimum, the examiner should have addressed Dr. Lukens's report and the findings therein before making a conclusion.  The Board must therefore conclude that the June 2010 VA examination report is internally contradictory, inconclusive, and incomplete.  Consequently, it is of markedly less probative value than the statement from Dr. Lukens.  It is also inconsistent with the Veteran's October 2010 hearing testimony, which concerned a disability of the face, legs, arms, and hands.  A skin rash is certainly among the types of disabilities which are capable of observation to a layperson.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (in certain circumstances, lay evidence may be sufficient to establish a medical diagnosis); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (varicose veins are capable of lay observation).

Given that the Board has attached more probative value to Dr. Lukens's private opinion than to the June 2010 VA examination report, the evidence supports the finding that at least 40 percent of the entire body and 40 percent of exposed areas have been affected by atopic dermatitis as of March 12, 2009, the date of Dr. Lukens's examination of the Veteran.  The evidence thus supports the grant of a 60 percent schedular evaluation, the maximum available under Diagnostic Code 7806, as of that date.  To this extent, the appeal is granted.  See 38 C.F.R. §§ 4.3, 4.7.


ORDER

A 60 percent schedular evaluation for atopic dermatitis, eczematoid type, is granted for the period beginning on March 12, 2009, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

An August 2010 letter confirms that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, with the grant at least partially predicated on his service-connected atopic dermatitis and asthma.  This letter contains a reference only to an unspecified VA medical report received in August 2010 but also indicates that "[m]edical evidence we received indicates you met disability criteria on 1 October 2009."  Any further medical records or other documentation corresponding to that grant of benefits could pertain to the three remanded issues and must be obtained before those issues are adjudicated by the Board.  See 38 C.F.R. § 3.159(c)(2).

Moreover, the Board notes that the Veteran has not been examined to date for the express purpose of determining whether his service-connected atopic dermatitis and asthma, which has been evaluated as 30 percent disabling, preclude him from securing and following a substantially gainful occupation.  Given that the Board has increased the Veteran's schedular evaluation for atopic dermatitis to 60 percent as of March 12, 2009, the initial criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met in this case.  An examination addressing the question of unemployability is thus "necessary" under 38 C.F.R. § 3.159(c)(4).  One further question that should be addressed upon examination is the effect of the Veteran's atopic dermatitis medications on his functioning, as Dr. Lukens noted that the use of Hydroxyzine "restricts [the Veteran's] normal daily activities, due to the sedating properties associated with this drug."  Any such impairment may warrant consideration of whether an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is appropriate for the Veteran's atopic dermatitis.

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be afforded a VA medical examination, with an appropriate examiner, to determine the symptoms and severity of the service-connected atopic dermatitis and asthma, as well as their affect on his ability to secure and follow a substantially gainful occupation.  The examiner must review the claims file in conjunction with the examination.    

All tests and studies deemed necessary by the examiner, including a skin evaluation and pulmonary function testing, should be performed.  The examiner must comment on whether any medications taken for the Veteran's service-connected disabilities have resulted in disabling secondary effects, such as sedation.  Based upon a review of the claims file, an interview with the Veteran, and the examination findings, the examiner must provide an opinion as to whether the Veteran's service-connected atopic dermatitis and asthma render him unable to secure or follow a substantially gainful occupation.

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

2.  After completion of the above development, the Veteran's claims of entitlement to an evaluation in excess of 30 percent for atopic dermatitis, eczematoid type, for the period prior to March 12, 2009; entitlement to an extra-schedular evaluation for atopic dermatitis, eczematoid type, for the period beginning on March 12, 2009; and entitlement to TDIU should be readjudicated.  The applicability of 38 C.F.R. § 3.321(b)(1) should be fully considered in this readjudication.  If the determination of any of these issues remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


